Import of Laogai-made goods into the EU (debate)
- The next item is the statement from the Commission on the import of Laogai-made goods into the EU.
Member of the Commission. - Mr President, honourable Members of Parliament, the issue raised in this question is indeed one that concerns fundamental human rights, which are core values of the European Union and which are also central to the Union's external action.
I can assure you of the Commission's fundamental attachment to human rights, as well as to the core Conventions of the International Labour Organisation, including the one on forced labour. At the same time, you are also aware of how delicate an issue this is in our relations with China.
The Commission fully agrees with the European Parliament that the laogai system is completely incompatible with universally-accepted concepts of human rights, as well as China's ambitions to become a modern and developed society. The maintenance of this system is also wholly incompatible with China's stated commitment to ratify the International Covenant on Civil and Political Rights, which it signed twelve years ago.
The European Union is indeed faced with the problem that goods produced in laogai, under those very conditions which we condemned, may well be imported into the European Union. However, it is extremely difficult to accurately establish whether - and which - goods imported from China into the European Union have been produced in laogai.
In response to previous queries by the European Parliament - as well as civil society organisations - the European Union has consistently raised the matter with China in recent years, particularly in the context of the bi-annual Human Rights Dialogue.
In this context, the European Union has underlined that the laogai system violates several articles of the International Covenant on Civil and Political Rights, and in particular Article 8, which prohibits forced or compulsory labour, and Article 9, which states that no one should be imprisoned without a proper trial.
To date, the European Union has preferred to use an approach of positive engagement with China, rather than making use of an import ban. However, we have to acknowledge that there are limits to this approach which, so far, has not produced any notable change in Chinese policy as regards Laogai.
We also have to recognise that China is not the only country where the issue of prison labour is a matter of concern. The Commission is therefore open to revisiting the question of the most effective way to apply pressure on countries that make use of prison labour, in violation of fundamental human rights principles and of the Conventions of the International Labour Organisation. However, this will have to be done in a horizontal way and should not be limited to China only.
We would welcome Parliament's further views on this issue and will keep you informed on further developments.
on behalf of the PPE Group. - (DE) Mr President, it is fortuitous that we are holding this debate in the same part-session as the deliberations regarding the forthcoming EU-China summit. The issue of laogai camps has repercussions for both trade policy and human rights policy. I would like to focus on the human rights aspects here.
Prisoners in China's laogai prisons are forced into slave labour under the cynical motto 'Reform through labour'. This huge network of enforced labour camps violates fundamental human rights. Prison conditions are appalling and are unacceptable to China's European partners. They flagrantly flout universal human rights, which the People's Republic of China undertook to observe no later than 12 years ago when it ratified the International Covenant on Civil and Political Rights.
The European Parliament has already condemned the laogai system several times in the past. However, there is something that we must note: laogai prisons bear the names of commercial enterprises just like normal businesses, seeking to conceal the true nature of their products, which are produced by enforced labour. The US has placed a legal ban on the import of prison-produced goods and has kept its market closed to these so-called 'businesses'. We have not yet introduced such a ban. Commissioner, you have stated that it is difficult to determine where products originate. We know the names of these businesses, which are in fact prisons. The US already has specific experience in relation to how these products can be kept off the market. The question is whether you are prepared to take notice of these company lists and to enter into specific discussions with the US on how something can be achieved in this way?
Will the European Union now insist that China should move swiftly to permit the UN Special Rapporteur on Torture to visit the prisons of his choice, particularly in Xinjiang and Tibet?
on behalf of the S&D Group. - (DE) Mr President, Commissioner, I would like to preface my remarks by saying that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is very interested in constructive relations with the People's Republic of China. Your response today disappointed me a little, however, because it contained nothing concrete. In fact, all you have done is to draw attention to the current situation, trying to hide behind the fact that this is a difficult matter. This is not an acceptable excuse, when other countries, such as the US as we have just heard, have already managed to find very clear solutions.
A positive trade balance with China - which is something I would welcome for us all - cannot excuse us for turning a blind eye to serious violations of human rights. I am sure that China and its representatives are working hard to deal with the very difficult situation in China - a boom and growth in the economy on the coast and in the major cities and increasing poverty in the rural areas - leading to an absolute imbalance in the country's social structures. However, this cannot excuse us from making every effort to prevent the import of these goods to Europe, whether intentionally or unintentionally. We have a wide range of measures open to us; we can make sure that businesses in Europe are made aware of the problematic products. The names of these cover companies who deal in goods from laogai camps are known. We also know who the suppliers are. It is not much use for us in Europe to have most of our companies providing an excellent example by making an undertaking that human rights are respected, if we do nothing to help them keep to this undertaking.
I also see myself as a representative of the consumer, who wants to be sure when buying products of Chinese origin that these products are not the result of enforced labour. We already have a heightened awareness in relation to products that result from child labour. A lot has been done in this regard. I expect the Commission to come up with some specific proposals, such as quality marks. I want to see a ban on products that can be proven to come from these sources and I also want to see continued constructive and effective dialogue with China. I believe that there is a willingness on the part of the Chinese government to continue with this dialogue. China is also interested in improving its human rights record. Let us try to achieve this through dialogue, but we should not turn a blind eye to human rights violations simply because trade relationships are so important.
Mr President, there are more than a thousand camps, according to the estimates of the NGOs, 3 to 5 million people imprisoned, almost all of whom are accused of endangering the security of the State, and allegations of organ trafficking. Even if this list is not exhaustive, it is nonetheless very concerning. The forced labour camps in China are a real disgrace.
The reaction of the international community is nevertheless still quite a timid one. What we actually expect from the European Union is to tell us that it is taking measured steps, of course, but steps that are nevertheless capable of leading all of China's trading partners to show a united front in order to obtain real concessions from it. Task forces have already been created for challenges of lesser importance.
Commissioner, I would also like to join those who have said that your speech was rather disappointing, as this issue should be a key issue for us. There are approximately 7 million people in these camps. These people are very often subject to repression due to their religious or political views. Our moral and political responsibility should be to counteract this.
It really is difficult to avoid the feeling that this prison system recalls the Soviet gulags, and its name even brings vividly to mind the famous inscription over the German Nazi concentration camp, Auschwitz-Birkenau, 'Arbeit macht frei', as 'laogai' means 'improvement through work'. Therefore we cannot just ignore this, and this issue should be absolutely key in any discussions between the European Union and China, and also, as I understand it, in any Member State discussions with China. This is a key issue and I would call on the Commissioner to place this issue on the agenda at every meeting with the Chinese authorities.
Mr President, we all know what the democracy and human rights situation is in China. We have just been talking about the European neighbourhood policy. These two matters have something in common: economic realism prevails.
In the eyes of those who govern Europe, China is first and foremost a big market. We should not therefore upset the Chinese authorities as they could close their borders to us. It does not matter that there is still the same level of political repression. I for one have not forgotten the victims of Tiananmen Square. I have not forgotten all those who are rotting in prison, in labour camps or even paying with their lives for their fight for democracy and human rights.
The laogai system is indeed a terrible symbol of what is happening in China. You told us once again that human rights were important to the Commission. So, Commissioner, do not hide behind technical considerations. Do not content yourself any longer with talking to the Chinese Government. You are well aware of how the Chinese Government receives your words. For them, discussions on this issue are something that they have to endure.
Your initial speech did very little to answer the questions put by my fellow Members. You did not actually say anything specific and do not hide behind the fact that there are labour camps in other countries. You tell us that China is modernising. I would say this: it depends for whom.
I am not a pro-American, far from it. In this case, however, it seems to me that at the very least doing what the United States is doing would be a minimum. In the area of security and the so-called fight against terrorism we know how to cooperate with the United States, including to the detriment of Europeans. Why is the European Union not capable of doing the same thing when it comes to respecting human rights?
Commissioner, when will the European Union ban exports of products from laogai camps?
on behalf of the EFD Group. - (IT) Mr President, Commissioner, ladies and gentlemen, your words are certainly not what we expected as we were waiting for a stronger reaction on this issue. We cannot allow human rights to be subordinated to the economy, otherwise the existence of the European Union no longer makes sense.
There are millions of people in the laogai, millions of people who see their human rights abused. Above all we must not forget that in any case this is also a problem for the European economy, because these products arriving on our market also create unfair competition which leads to economic crises in Europe, too, with loss of competitiveness and dumping as well. This makes it clear that despite what the Chinese Government has said and done over the years, unfortunately the results are nowhere to be seen.
The laogai continue to exist and unfortunately millions and millions of people, who represent minorities in these countries, see their rights trampled underfoot. We believe, and I hope, that diplomatic efforts and concertation will now give way to a strong reaction from Europe which entails a determined fight against the import of products from the laogai, perhaps following the example of the United States.
(DE) Mr President, we are all aware that the laogai network is the front for an intolerable system of enforced labour camps in China. The very existence of these labour camps is intolerable, but I find it repellent that many of the products manufactured there find their way into our shops. These labour camps are not just used as part of the penal system for prisoners, but also enable the Chinese Government to reap profits and economic benefits. This again is an intolerable situation. How can we know that some of the products from these labour camps will not be served as part of the hospitality offered to the delegation from the European Union that is to visit China in 14 days' time? I do not think I would be able to stomach this.
Mr Füle, I am very disappointed by what you have had to say. Instead of finally focusing on this issue and presenting us with solutions, you have announced that the Commission first intends to find out what other countries also use critical prisons to manufacture products that reach our markets. You should deal with one problem appropriately. When you have solved this problem, then we can move on to another one. We should avoid spreading ourselves too thinly, but should finally tackle this problem head-on.
I am calling on the Commission and the Council finally to ensure that the products from these camps will no longer be sold in a single European shop. We do not want products like this in Europe. As has already been mentioned several times, our friends in the US have found a way to ban these products from their shops. I call on the Commission to ensure that these bloodstained products no longer reach our markets. I am in favour of good partnership with China, but these camps and other issues will always be a thorn in the side of our relations.
(DE) Mr President, Commissioner, you have stated that human rights are core values in the European Union. Last December, we proudly signed off on the Treaty of Lisbon and the legally binding Convention on Human Rights associated with it. What you have said is absolutely correct and of vital importance: we must defend these human rights at every turn and we must also allow these principles to guide our trade activities.
As you have pointed out, this is a difficult matter. However, as has already been stated, a list of camps producing laogai products already exists. I have a book here with all the relevant information. It shows which prison manufactures which products and under which trade name. Hence, it is possible to research this issue. That is why, for example, the Laogai Research Foundation, which is active both internationally and within Europe - I say this for the benefit of President Müller, who is with us here today - has written to Commissioner De Gucht to ask him to enable the UN Special Envoy to visit the camps of his choice and to examine the question of whether it is possible to halt tariff preferences for such products on a temporary basis, following the example of the US, which is somewhat more courageous on this issue than we are. I would like to know what progress has been made with the Commission's promised investigation into this issue?
(Applause)
(IT) Mr President, ladies and gentlemen, I would like to add a few figures to those cited by my fellow Members: there are more than 1 000 certified laogai camps, between 40 and 50 million prisoners have spent time in the laogai since 1949 and in particular there are 314 commercial companies linked to the laogai.
The laogai represent one of the most repressive prison systems in the world, created on the model of the Soviet gulags to punish opponents of the communist regime; for political motives, in other words. The European Union already has enormous difficulty competing with the production system of the People's Republic of China, whose trade union, environmental and consumer protection standards are absolutely non-existent. If we accept the import of goods produced by political prisoners we then become accomplices, at least morally, to these crimes which we ought to be helping to eradicate.
Otherwise, Commissioner, we will confirm the impression that we are very critical towards small countries and very cautious in our dealings with large countries such as China. To conclude: the forthcoming October summit is an opportunity to deal with this problem as well. Commissioner, I hope that this opportunity is not missed and that you will return with more favourable news.
(RO) As you are aware, Article 11 of the Universal Declaration of Human Rights stipulates the right to a fair trial. Obviously, laogai, which is re-education through labour, blatantly violates this right. As my fellow Members before me have stated, laogai camps do more than this. They subject prisoners to torture and degrading treatment, as well as to doing jobs, unpaid of course, in mines, on farms and in factories, which sometimes last the whole day. In laogai camps as well, according to investigations carried out by organisations for the protection of human rights, detainees are subjected to beatings, acts of sexual aggression, while also being deprived of medical care and an acceptable diet. The import of any such goods created in the laogai system into the EU must obviously be banned. I strongly believe this should happen. The Commission can monitor this ban. Mr Gallagher very clearly made this suggestion in his speech.
On the other hand, I too believe, as other fellow Members have also said, that every opportunity must be taken by EU representatives in high-level meetings with Chinese officials to request an outright ban on this degrading system.
(IT) Mr President, ladies and gentlemen, those who worship the god of money do not care if that money has blood on it. The Chinese Government uses the manpower of these people under inhumane working conditions and continues to export goods with blood on them to Europe.
I do not think that the moral issue will help the European Union resolve the problem because the European Union still does not have any measures in place to stop the import of such goods, and it continues its dealings with the People's Republic of China despite being aware of what China is doing and of the origin of these goods.
I fear that the moral issue does not interest Europe enough, so Parliament is issuing a firm invitation to come back with greater determination, to tackle this problem unequivocally with China and in the meantime, since Europe has its own economic worries, we should at least move towards a regulation for naming the place of origin as soon as possible. In this way, it will be possible to tell the Chinese Government that if the manufacture and export of goods made by prisoners is not forbidden, then for us everything Chinese will be an instrument likely to be born from blood.
Mr President, Commissioner, we should not forget that a substantial part of China's economic rise is due to the prison economy. The laogai system has been the most important tool of massive political oppression and has included since 1949 about 50 million inmates. Even today there are up to five million detainees. Most of them have been kept there under the guise of preventing a threat to state security. The large-scale exploitation of slave labour in Communist China's prison camps has become an open secret. It has been proved that most laogai prisons operate under the titles of commercial companies.
On the eve of the EU-China summit, Commissioner, are you prepared to implement President Van Rompuy's principle of reciprocity in further actions? I agree that you did not answer most of our questions. For example, is there any cooperation with US authorities on detecting laogai products? Have you taken a look at Parliament's previous resolutions which have advocated a ban on sales of laogai products in Europe and have insisted that further progress on cooperation with China should depend on Beijing ratifying important UN and ILO Conventions? Also, are you prepared to suspend China's status under the generalised system of preferences if the Chinese authorities refuse? These are questions to which we need answers.
(DE) Mr President, incarcerating people in labour camps because they do not share the same views as a governing regime is a crime against human dignity. Slave labour camps, re-education camps and internment camps - these are all anachronisms that have lost none of their repugnance in the 21st century, wherever in the world they may be. I am truly disappointed that the European Commission, against our better judgment, has failed to present any concrete measures to the Members of this House to deal with the Chinese case and has not explained how it envisages future cooperation between the EU and China.
If the US has lists of businesses and if books exist publishing the names of businesses that are known to be a front for internment camps, then why is it that you do not have them? Why are you taking this blinkered approach? You and the Commission are making yourselves share in the blame for the misery suffered by those who have been imprisoned, mostly without due legal process. No one could want this. The rule of law is one of our fundamental principles in Europe and in the European Union. As an MEP, I am ashamed to have had to listen to what was said here today. Nonetheless, I am pleased, on the other hand, that we have drawn attention here to this principle of the rule of law for liberty and for human dignity on a cross-party basis. I would like to thank the House for this.
(DE) Mr President, Commissioner, my fellow Members have explained that it is an urgent human rights issue that the import of these products into the European Union should be halted. I am also of the opinion that, in the context of such inhuman conditions, the question arises as to whether these products are being sold at dumping prices. I believe that we should look at the need for anti-dumping measures.
In addition, we in the EU should make it quite clear that, irrespective of the commercial issues involved, the conditions in these labour camps are unacceptable to us. Naturally we should concern ourselves not just with the products themselves, but with improving conditions for the people interned in these camps who have no recourse to the principles of the rule of law. We should once again make this very clear to the People's Republic of China.
(DE) Thank you very much Mr President. Commissioner, you said: in the context of relations with China, this is a very delicate subject. That is clear. In my opinion, however, partners who do business together and who establish a partnership on a global level, must not only hammer home their own values in negotiations, but also draw the appropriate conclusions. Otherwise, as I think we all will agree, one of the negotiating partners could be accused of hypocrisy when it criticises the fact that these condemnable camps exist, while at the same time willingly allowing these products into its market. It is an issue for European credibility that we should not just talk the talk, but also walk the walk. I believe that this position would be met with respect in China, rather than being rejected. After all, a negotiating partner whose hypocrisy is so apparent will be taken far less seriously than one who is true to his values - even to the point of taking action.
- Mr President, China is an economic capitalist wonder but it is essentially a brutal one-party Communist state. One of the more unpleasant facts is the forced 're-education' through labour camps, or laogais, to which millions of dissenters or political opponents - from Uighurs to Falun Gong practitioners and, in the past of course, Tiananmen Square protesters and their relatives - are sent.
In these camps there are horrendous, albeit unproven, allegations of organ harvesting, for transplant purposes, among prisoners about to be executed. It is a fact, of course, that China does execute thousands of its citizens yearly for various reasons: from major capital crimes - something we might find understandable - to economic sabotage and even pimping.
There is another issue which I raised in the past with Commissioner Mandelson, which is the worry that forced labour camps may be producing goods. This is an allegation. One particular thing cited was rubber boots, which somehow find their way onto the EU markets. I have some sympathy with the Commission because identifying this, or proving it, has so far been impossible.
- (SK) The Laogai camps, named after the Chinese words 'lao' - meaning 're-education' - and 'gai' - meaning 'labour' - began to be established in China shortly after the communist takeover in 1948.
Almost 50 million Chinese have been imprisoned in the camps since their inception, and only half of these ever returned home. According to the Laogai research institute in Washington, there are presently more than 1 700 such camps in China. Between 3 and 5 million people are being held in them. People are mostly sent to the camps without any judicial procedure, as a police decision is enough. In the camps, the Chinese regime deliberately strips the prisoners of their human dignity and individuality, and forces their relatives and friends to write letters in which they spurn and abandon the prisoners. These letters eventually break the prisoner, along with the inhumanely long interrogations, torture and 14 hours of hard labour every day. The prisoners have just 3 - 4 days off per year. There is no medical care or medicines in the camps. The prisoners who work outside supplement their poor diet by eating grass. The camps do not provide any privacy, and 5 - 15% of prisoners commit suicide in the camps.
We should therefore take effective measures to ensure that products from these slave factories do not soil the conscience of European civilisation.
- Mr President, the prospect of being jailed for thought crimes is shocking. Unlike most of the people here, I can tell you that from personal experience. The British Government has tried to jail me three times under anti-free-speech laws that state that telling the truth is no defence. So I am very sympathetic to Chinese, and especially Tibetan, dissidents forced into slave labour in Communist prison camps.
Steps must be taken to prevent the goods they make being allowed to undercut manufacturing and workers in the West. But, if one accepts that items made by forced labour constitute unfair competition, it is impossible to avoid the same conclusion about goods made by sweated labour, by workers who are not allowed to organise into trade unions in a country where there are no environmental protection costs.
The truth is that all manufactured goods from China constitute unfair competition. Trade with China, far from being free, costs millions of jobs and destroys our manufacturing base. It is time to protect our workers from this unholy alliance of Communist tyranny and capitalist greed.
Mr President, whether or not it should be permissible to sell goods which prisoners have been compelled to make must depend on whether the prisoners have committed real offences, as distinct from political ones - of course in China we know exactly what the offences are - on whether the judicial system is fair and, certainly, on whether prisoners are being kept in humane conditions, which they are certainly not in the laogai.
However, whether or not other people should be permitted to buy them must depend on whether or not the importing country wishes to close down its own factories and put its own workers out of employment. That should apply not only to goods made by prisoners but to goods from any low-wage economy with which our workers cannot expect to compete.
Advocates of free trade in the classical economics books always say that free trade makes the world as a whole much richer. However, that does not mean that each country becomes richer. It certainly does not mean that British and other European workers who are thrown out of work will become richer. Their interests must come first.
Member of the Commission. - Mr President, honourable Members, China's economic development is unparalleled in modern economic history, and it is playing an increasingly important role on the world scene. This role also entails responsibilities, such as respect for fundamental rights and core labour rights. It is crucial for the Chinese leadership to live up to these challenges.
Even in these challenging times, China and Europe are natural partners. A policy of engagement and dialogue with China is the best way to move forward to resolve these issues, notably in the context of our Human Rights Dialogue or the EU-China High-Level Economic and Trade Dialogue.
This being said, we must also stand up for our values and principles, including with regard to prison labour in the laogai. In the light of this, the Commission - as I mentioned in my introduction - is open to considering an effective way of preventing imports of goods made using prison labour and will further pursue this in close dialogue with the European Parliament.
My colleague, Commissioner Karel De Gucht, made extensive reference to human rights in China in this House last Tuesday. I can reassure this House that human rights, including the European Union's wish to see the laogai abolished, will be raised at the EU-China summit on 6 October.
Unlike the United States, the EU does not have a horizontal instrument in place banning the import of goods produced using prison labour. The Commission is ready to study the effectiveness of the United States law in preventing such imports, given the difficulty in identifying them. I will not miss the opportunity to inform my four colleagues the work of whose respective DGs is related to this issue that, according to this House, the time has come to establish an inter-DG taskforce to look into this matter more deeply.
The debate is closed.